DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Hirokubo et al (US 20160187197).

Regarding Claim 1, Hirokubo teaches an optical module (abstract; figs. 2 and 5) comprising: 

a first substrate (fig. 5, 51, 514) including an optical filter device having a wavelength variable interference filter built (fig. 5, 54, 55, 56, G1) therein; 

a second substrate (fig. 5, 62, 621) including a light receiving element (fig. 5, 627); and 



the wavelength variable interference filter and the light receiving element are disposed to face each other by the first supporter (fig. 5, 54, 55, 627), and 

the first substrate and the second substrate are joined to each other by the first supporter with a gap in which a circuit element is mountable (fig. 5, 51, 62, and gap for 624, 524, 57…).

Regarding Claim 3, Hirokubo teaches the optical module according to claim 1, wherein the second substrate includes a capacitance voltage conversion circuit (fig. 2, 151; ¶[0076], line 1-9,  The gap detection section 151 detects the dimension of a gap G1 from the electrostatic capacitance between reflective films 54 and 55 and outputs the detection signal to the feedback control section 152. Specifically, the gap detection section 151 includes a C-V conversion circuit….).

Regarding Claim 4, Hirokubo teaches an electronic apparatus comprising: the optical module according to claim 1; and a control unit that controls the optical module (fig. 2, 152, 16).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Nakamura (US 20070171531).

Regarding Claim 1, Nakamura teaches an optical module (abstract; figs. 1 and 3) comprising: 

a first substrate (figs. 1 and 3, 2, 22) including an optical filter device having a wavelength variable interference filter built (figs. 1 and 3, 21, 25; ¶[0146], line 1-14, the light is reflected repeatedly between the movable reflection film 25 and the fixed reflection film 35; Only light having a wavelength that meets the interference condition remains so that it is finally emitted from the optical device 1) therein; 

a second substrate (figs. 1 and 3, 3) including a light receiving element (figs. 1 and 3, 35, 39); and 

a first supporter that mechanically or electrically joins the first substrate and the second substrate to each other (figs. 1 and 3, edge of 3), wherein 

the wavelength variable interference filter and the light receiving element are disposed to face each other by the first supporter (figs. 1 and 3, 39, 35, 25, G1), and 



Regarding Claim 2, Nakamura teaches the optical module according to claim 1, further comprising: 
a third substrate (figs. 1 and 3, 4); and 
a second supporter that mechanically or electrically joins the second substrate and the third substrate to each other (figs. 1 and 3, edge of 4) wherein 
the second substrate and the third substrate are joined to each other by the second supporter with a gap in which a circuit element is mountable (fig. 3, G3, 43).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872